'qL| ,Cl%? ~'O§

397Tll JUDICIAL DISTRICT COURT
GRAYSON COUNTY JUSTICE CENTER F*ECE\VED \N
200 SOUTH CROCKETT STREEDURT OF CR\\\/\\NAL APPEALS
SHERMAN, TX 75090
(903) 813-4311

NOV 30 2015
November 16, 2015

Abe| Acosta, Clerk
Dear Mr. Wade:
Please be ad\`/ised that the Cc'ur*.' needs an Order cf Expunc.tion _Senf in regarding Case #

CV-15-1294. Please mail an Order of Expunction to vthe District Clefk.’S Offlce (200 S.
Crockett Street Ste. 120-A) So it can be presented to the 397th Court for signing

Sincerely,

 
   

Je`nnifer' Trusty»
1 Court Coordinator
l 397"‘ Disrrict Court

Jennifer Trusty
Court Coordinator.
397th District Court 11/24/2015.

Dear Mrs.TruSty;

I Received your Letter Today Thru the Mail Offiee here at the
Stevenson Unit. Informing Me to Send a ORDER for the Expunction that
was filed on Augest/ZO/ZOlS» I am Certain that the Expunction had an
Order in it and Dont Understand Why it took Three Months to be Informed
Of this ? September/21/2015 I Received a letter from Shleana Brinkley
[Deputy District Clerk] Stating only: More Documents Needed to be Filed.
[Somewhat Vague and Not Informative].
None the Less, Thank you for your Letter and I Have Sent Another Order
for the Original Petition for Expunction of Records on Case # CV-1551294
Again, Thank you for All your Help.

Sincerely,

  

 

 
 
 

WL/ /’ ,V /

Michael C.Wade, Applicant

CC: Court of CriminalprpealS of Texas

QGN

Court of Criminal Appeals of Texas

11/24/2015
In Re: Tr.Ct.No.046500 WR-74,472-05

Dear Honorable Judges,

l f

JuSt Received this Letter from Grayson County and was
forwarding it to you with My Responce for Your file'S.

Thank You, Very Much.

Michael C,Wade